Title: From George Washington to Alexander McDougall, 27 September 1780
From: Washington, George
To: McDougall, Alexander


                        
                            Sir
                            Robinson Farms Sepr 27. 1780
                        
                        You will be pleased to take command of West Point and its dependencies till the arrival of Major General
                            St Clair. You will find instructions for the Commanding Officer of the post with the Officer who precedes you, which you
                            will transfer to Genl StClair. I am with great regard Sir Yr most Obedt Sr.
                        
                            Go: Washington
                        
                    